DETAILED ACTION
AQUEOUS BINDER COMPOSITION FOR LITHIUM ION ELECTRICAL STORAGE DEVICES
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

Status of Claims
Claims 1-21 are pending, wherein claims 1 and 7 are amended and claim 21 is newly added. Claims 1-21 are being examined on the merits in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1) The limitations recited in claims 1 and 7 are amended as follows:

… wherein the (meth)acrylic polymer dispersant is prepared from a mixture of monomers consisting of one or more carboxylic acid group-containing (meth)acrylic monomers and at least
one different copolymerizable ethylenically unsaturated monomer selected from alkyl esters of
(meth)acrylic acid containing from 1 to 3 carbon atoms in the alkyl group, alkyl esters of
(meth)acrylic acid containing from 4 to 18 carbon atoms in the alkyl group

2) Claim 8 is amended as follows:

8. (Original) The electrode slurry of claim 7 in which (a) comprises LiCoO2, LiNiO2, LiFeP4O4, LiCoP4O4, LiMnO2, LiMn24O4, Li(NiMnCo)O2, Li(NiCoAl)O2, carbon-coated LiFeP4O4, or mixtures thereof.



Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Takeshi in view of Maeda and Amin-Sanayei was relied on as prior art(s) for teaching a binder and an electrode slurry including the binder, but fails to reasonably teach or suggest, alone or in combination, the following limitation:
“wherein the (meth)acrylic polymer dispersant is prepared from a mixture of monomers consisting of one or more carboxylic acid group-containing (meth)acrylic monomers and at least
one different copolymerizable ethylenically unsaturated monomer selected from alkyl esters of
(meth)acrylic acid containing from 1 to 3 carbon atoms in the alkyl group, alkyl esters of (meth)acrylic acid containing from 4 to 18 carbon atoms in the alkyl group

Takeshi as modified teaches a (meth)acrylic polymer dispersant is prepared from a mixture of monomers comprising a cyano group-containing monomer. However, the cyano group-containing monomer is excluded in claims 1 and 7 due to the use of the term “consisting of”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727